I concur in the judgment remanding the petitioner and discharging the writ, and in most that is said in the opinion of Mr. Justice Angellotti. I am reluctantly constrained to conclude that, by the amendment to the constitution in question, the people of the state, moved by a temporary impulse (not yet entirely abated) to carry the notion of what is called "local self-government" to extremes, have taken away from the state an important part of that peculiar attribute of sovereignty, the taxing power, and given it to all the municipalities, great and small, which are *Page 214 
now organized, or which may be hereafter organized, under freeholders' charters. It is difficult to realize that the people of the state, through their legislature, have no longer the power to say that a license-tax — a tax upon the right to do business, a tax upon capacity — is unjust, unequal, and oppressive, and should not be tolerated anywhere within the state; but we think that such is now the law.
1. Section 13 of article II of the charter of Los Angeles, construing all its language together, clearly, it seems to me, gives power to the city to license for revenue.
2. The section of the constitution in question uses the loose, indefinable, wild words "municipal affairs," and imposes upon the courts the almost impossible duty of saying what they mean. This court has not undertaken, and probably will not undertake, to give a general definition of the words, so as to bring all future cases within the two categories of what is and what is not a municipal affair. A few cases involving the question have arisen, and in each of such cases the court has merely determined, as it was compelled to determine, whether the thing there involved was or was not within the indeterminate constitutional words. And, no doubt, in the future each case involving the question will be decided on its own facts, without an attempt at generalization. Now, in the case at bar, the city having the power to impose license taxes for revenue, and the taxes having been levied for the support of a municipal government, and the ordinance applying only to the territory of the city and the inhabitants thereof, and no other person being affected thereby, I cannot see how to hold that the matter is not a municipal affair, and am driven to the conclusion that it would be an usurpation of power to so hold. Of course, whether or not the people of the state were wise in thus yielding up so important a power is not a judicial question.
Van Dyke, J., being disqualified, did not participate.